Citation Nr: 0206601	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  01-09 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Whether an August 5, 1986, RO decision, which denied the 
veteran's claim of entitlement to service connection for 
narcolepsy, was clearly and unmistakably erroneous.

2.  Entitlement to an effective date earlier than June 1, 
1995, for a grant of entitlement to service connection for 
narcolepsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, M. W., and J. M.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to July 1953, and January 1954 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision in 
which the RO granted service connection for narcolepsy, 
effective as of November 13, 1996.  The veteran filed a 
notice of disagreement in November 1999, contending that he 
was entitled to an earlier effective date.  A subsequent 
rating decision in October 2001 granted an earlier effective 
date to June 1, 1995, and a statement of the case (SOC) was 
issued.  In his November 2001 substantive appeal, the veteran 
added that clear and unmistakable error (CUE) was present in 
the August 1986 rating decision denying his original service 
connection claim, and requested a Board hearing in 
Washington, D.C.  In April 2002, a hearing was held in 
Washington, D.C., before Iris S. Sherman, who is a member of 
the Board rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & 
Supp. 1999).


FINDINGS OF FACT

1.  The allegations of CUE in the RO's decision of August 5, 
1986, pertain to the duty to assist and the evaluation of 
medical evidence and are, therefore, legally insufficient.

2.  No application to reopen the veteran's denied claim of 
service connection for narcolepsy was received by the RO 
prior to the veteran's June 1, 1995, claim, and the RO 
granted service connection and compensation effective from 
that date.


CONCLUSIONS OF LAW

1.  The RO's decision of August 5, 1986, denying service 
connection for narcolepsy, is final, in the absence of CUE 
therein.  38 U.S.C. 4005 (1982); 38 C.F.R. 3.104(a), 
3.105(a), 19.117, 19.129(b), 19.130(a) (1986).

2.  An effective date prior to June 1, 1995, for the grant of 
service connection for narcolepsy is not warranted.  38 
U.S.C.A. §§ 5100, 5101(a), 5102, 5103, 5103A, 5107, 5110(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(p), 3.151(a), 
3.155, 3.157, 3.400 (2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On October 31, 1985, the veteran submitted a claim of service 
connection for a sleeping disorder.  He also indicated that 
he was terminated by post-service employers for sleeping on 
duty.  He denied any postservice treatment for the condition.  
The RO subsequently requested the veteran's service medical 
records from the National Personnel Records Center (NPRC).  
Available service medical records reveal the veteran's 
complaints of "sleepiness."  In October 1954, the veteran's 
complaints were evaluated.  Mental examination was reported 
within normal limits.  Clinical notes dated March 2, 1955, 
indicated that the veteran was hospitalized following 
complaints of falling asleep and difficulty waking.  Nearly 
three weeks later, a final diagnosis stated that no 
psychiatric disease was found on observation.  On discharge 
examination in April 1955, the veteran reported having been a 
sleepwalker.  It was noted that he was hospitalized during 
service.

Medical records were obtained from the Washington, D.C. VA 
Medical Center (VAMC).  The records indicate that sleep 
studies were administered in March 1986.  The veteran's 
multiple sleep latency tests and polysomnogram were negative 
for narcolepsy.  A VA examination was provided in May 1986.  
The VA examiner determined there was no evidence of 
narcolepsy.

On August 5, 1986, the RO denied service connection and cited 
that the veteran was not diagnosed with narcolepsy upon VA 
examination.  The RO also cited that the service medical 
evidence showed no diagnosis of narcolepsy.  The veteran 
filed a notice of disagreement in September 1986, and the RO 
issued an SOC the same month.  In the September 1986 SOC, the 
RO explained that service connection was denied because there 
was no current or service medical evidence that the veteran 
had narcolepsy.  A letter associated with the September 1986 
SOC provided notice of appellate rights.

No relevant correspondence was received by the RO following 
the September 1986 SOC until June 1, 1995, when the veteran 
requested to reopen his claim of service connection for 
narcolepsy.  In June 1995, the RO informed the veteran that 
new and material evidence was necessary to reopen his claim.  
The veteran submitted a lay statement from relatives 
describing observed, excessive sleeping following his 
discharge from service, and a lay statement from his spouse 
concerning the veteran's unusual sleeping habits during their 
marriage.  In August 1995, the RO denied the veteran's claim 
of service connection for narcolepsy for failure to submit 
new and material evidence.  The veteran filed a notice of 
disagreement in September 1995.  The RO issued an SOC in 
March 1996.  

In January 1997, the veteran notified the RO that he was 
being treated for narcolepsy at the Washington, D.C. VAMC.  
He submitted two letters from his treating VA physician.  A 
November 1996 letter stated that the veteran had undergone 
sleep studies on two occasions at the Washington, D.C. VAMC, 
the first such study being in 1986.  The VA physician 
explained that the results of the studies did not confirm 
narcolepsy.  A December 1996 letter from the treating VA 
physician reiterated these findings.

By decision of February 1997, the RO reopened and denied the 
veteran's claim of service connection for narcolepsy.  The 
veteran filed a notice of disagreement in July 1997.  
Following the issuance of an SOC, the veteran submitted his 
substantive appeal in August 1997. 

In August 1998, the veteran and his representative submitted 
medical records from the Johns Hopkins Sleep Disorder Clinic.  
The Johns Hopkins records indicate that the veteran was seen 
in June 1998 for an evaluation.  The private physician 
questioned whether the veteran had narcolepsy, idiopathic 
hypersomnia, or hypersomnia secondary to sleep apnea.  In 
follow-up studies in July 1998, the veteran's daytime sleep 
patterns were determined to be consistent with narcolepsy.

A VA examination was provided in July 1999.  The VA examiner 
confirmed the July 1998 diagnosis provided by Johns Hopkins 
and noted prior medical history of negative sleep tests.  In 
September 1999, the RO granted the claim of service 
connection for narcolepsy, effective November 13, 1996.  The 
veteran filed a notice of disagreement in November 1999.  The 
veteran contended that he was entitled to an effective date 
as of his original service connection claim on October 31, 
1985.  

In an August 2001 statement, the veteran outlined his 
contentions.  In summary, the veteran alleged that he 
suffered narcolepsy since service and that he was 
misdiagnosed until his July 1998 Johns Hopkins evaluation.  
The veteran referenced clear and unmistakable error and due 
process violations, but specific arguments were not provided.

In October 2001, the RO granted an earlier effective date for 
the award of service connection for narcolepsy, to June 1, 
1995, the date the veteran's request to reopen.  The veteran 
submitted a substantive appeal in November 2001, and 
requested a Board hearing.  The veteran contended that CUE 
was present in the RO decision of August 5, 1986, because the 
RO relied on VA medical evidence reflecting misdiagnosis of 
his sleeping disorder.  

A Board hearing was held in April 2002.  The veteran and two 
witnesses provided testimony.  At the outset, the veteran's 
representative addressed the veteran's CUE claim.  The 
veteran's representative noted that the RO did not 
investigate employment difficulties identified by the veteran 
in connection with his October 31, 1985, original claim.  
Specifically, the veteran's representative contended that the 
RO failed to obtain employment records and research whether 
the veteran's history of employment termination was related 
to a sleep disorder.  The veteran's representative also 
argued that service medical records and VA medical records 
available to the RO during the adjudication of the original 
claim demonstrated the symptomatology indicative of a 
diagnosis of narcolepsy.  The veteran and other witnesses 
provided cumulative evidence regarding the veteran's history 
of sleepiness and sleeping habits following service.

II.  Analysis

A.  CUE

As a preliminary matter, the regulatory provisions extant in 
1986 with respect to establishing service connection for a 
particular disability have not changed.  38 C.F.R. § 3.303.  
Such a determination requires a finding of a current 
disability that is related to service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992). 

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C. 4005 (1982).  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal shall be filed within 60 days from the date of mailing 
of the Statement of the Case, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the initial review and determination being appealed, whatever 
period ends later.  An extension of the 60-day period for 
filing a Substantive Appeal or the 30-day period for 
responding to a Supplemental Statement of the Case may be 
made prior to expiration of the time limit for filing the 
Substantive Appeal.  Otherwise the determination becomes 
final and is not subject to revision on the same factual 
basis in the absence of clear and unmistakable error.  
38 U.S.C. § 4005 (1982); 38 C.F.R. § 3.104(a), 3.105(a), 
19.117, 19.129(b), 19.130(a)) (1986).

In the case at hand, there was no timely filed substantive 
appeal and the 1986 decision become final based on the 
applicable criteria in effect at that time.  The Board 
observes that Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
created a nonstatutory means to obtain review of a previously 
denied claim, holding that while a breach of the duty to 
assist is not the type of error that can provide the basis 
for a CUE claim in accordance with this Court's case law, in 
cases of grave procedural error, RO or Board decisions are 
not final for purposes of direct appeal.  Id. at 1333.

In Hayre the Circuit Court held that a breach of the duty to 
assist in which VA failed to obtain pertinent SMRs 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency is a 
procedural error of, at least, comparable gravity that 
vitiates the finality of an RO decision for purposes of 
direct appeal.  The VA Claims Court, interpreting the reach 
of Hayre in Simmons v. West, 14 Vet. App. 84, 91 (2000), 
noted that at some point, there is a need for finality within 
the VA claims adjudication process; thus, the tolling of 
finality should be reserved for instances of "grave 
procedural error"--error that may deprive a claimant of a 
fair opportunity to obtain entitlements provided for by law 
and regulation.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  Other examples of grave 
procedural error referred to in Tetro were Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995) (failure to provide a statement 
of the case after receiving a notice of disagreement); Hauck 
v. Brown, 6 Vet. App. 518, 519 (1994) (failure to provide 
notification of denial tolls period to file a notice of 
disagreement); Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992) 
(failure to send statement of the case to accredited 
representative tolled 60 day period to respond) and Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992) (evidence sufficient 
to rebut presumption of administrative regularity for mailing 
of appeal notice).  None of these apply to the facts at hand 
regarding the 1986 RO rating decision.  In short, there is no 
argument nor can the Board find any nonstatutory basis to 
find the initial determination nonfinal.  See Cook v. 
Principi, 258 F.3d 1311 (Fed. Cir. 2001) interpreting Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999), Simmons v. West, 14 
Vet. App. 84, 91 (2000), Tetro v. Gober, 14 Vet. App. 100 
(2000) and Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).

Legal authority provides that previous determinations that 
are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) 
(2001); see also 38 U.S.C.A. § 5109A (West 1991 & Supp. 
2001).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.  The U.S. Court of 
Appeals for Veterans Claims (Court) has defined CUE as 
follows:

Either the correct facts, as they were known 
at the time, were not before the adjudicator 
or the statutory or regulatory provisions 
extant at the time were incorrectly applied . 
. . [CUE] is the sort of error which, had it 
not been made, would have manifestly changed 
the outcome . . . [, an error that is] 
undebatable, so that it can be said that 
reasonable minds could only conclude that the 
original decision was fatally flawed.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

In order for there to be a valid claim of [CUE], the veteran, 
in short, must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Id.  The Court has further 
held that the veteran must provide some degree of specificity 
as to what the alleged error is, and, unless it is the kind 
of error that, if true, would be CUE on its face, 
"persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  
Furthermore, as a matter of law, allegations that VA failed 
in its duty to assist are insufficient to plead CUE.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).

The veteran failed to perfect his appeal following the RO's 
August 5, 1986, decision denying service connection for 
narcolepsy, and that decision became final.  38 U.S.C. § 4005 
(1982); 38 C.F.R. § 3.104(a), 3.105(a), 19.117, 19.129(b), 
19.130(a) (1986).  In contending that CUE was present in the 
RO's August 5, 1986, the veteran and his representative have 
presented two specific allegations, as follows:  (1) the RO 
failed to request possibly relevant employment records from 
the veteran's former employers and (2) the medical evidence 
upon which the RO relied reflected misdiagnoses of the 
veteran's subjective complaints.  The veteran and his 
representative contend that, but for these claimed errors, 
the August 1986 decision would have been favorable.

As to the first allegation, the Board reiterates that 
contentions that VA failed in its duty to assist cannot form 
a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. at 
384.  Any failure to obtain employment records suggests that 
the record was incomplete, not incorrect.  Id.  As unjust as 
this finding may appear, it is dictated by the law.  Id.

As to the second allegation, the Board observes that the 
veteran and his representative have essentially alleged CUE 
on the basis that the negative medical opinions provided by 
VA physicians in 1986 were incorrect, and they seek to have 
the medical evidence reevaluated.  The veteran's 
representative points to a recent medical diagnosis of 
narcolepsy provided by physicians at Johns Hopkins in 1998 
(conceded to be unavailable in 1986) based on consistent 
symptomatology.  However, the allegation that the veteran, in 
hindsight, should have been diagnosed with narcolepsy in 1986 
cannot comprise a valid claim of CUE.  A valid CUE claim 
cannot involve the reweighing of evidence or rely on evidence 
developed subsequent to the time of the original 
adjudication.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

The Board finds that a properly pleaded claim of CUE has not 
been presented.  The claim of CUE is denied because of 
absence of legal merit or lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Earlier Effective Date

Generally, the effective date of an award based on an 
original claim (for service connection) shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400.  
Accordingly, except as otherwise provided, the effective date 
for compensation based on a successful claim to reopen will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(q)(ii) 
(2001) (emphasis added).  If a service connection claim is 
received within one year of separation of service, the 
effective date will be the day after separation from service 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  
Regarding presumptive service connection under 38 C.F.R. 
§§ 3.307, 3.308, 3.309, the effective date is the date 
entitlement arose if a claim is received within one year 
after separation from active duty; otherwise, it is the date 
of receipt of a claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).  

The undersigned notes further that 38 U.S.C.A. § 5101(a) 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  The mere presence of medical evidence 
in the record does not establish an intent on the part of the 
veteran to seek service connection for the claimed 
disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
While the Board must interpret the veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran.  Id.  

The words "application" and "claim" are defined by 
regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  Any communication or action that 
demonstrates an intent to apply for an identified benefit may 
be considered an informal claim.  38 C.F.R. § 3.155(a).  

When a claim is denied as a result of an RO decision, failure 
to timely appeal within the prescribed one-year period 
renders the decision final.  38 U.S.C.A. § 7105(b)(1), (c).  
A claim may not thereafter be reopened or allowed, except 
upon the admission of "new and material evidence."  
38 U.S.C.A. § 7105(c); see also 38 U.S.C.A. § 5198, 38 C.F.R. 
§ 3.156(a); 38 C.F.R. § 3.105(a) (clear and unmistakable 
error (CUE)).  

Following a complete review of the claims folder, with 
respect to the issue of an earlier effective date for 
service-connected narcolepsy the Board finds that an 
effective date earlier than June 1, 1995, the date of the 
receipt of the veteran's claim to reopen, is not warranted.  
First, it is well established by the record that the 
veteran's original claim was denied by the RO decision of 
August 1986 and, in the absence of a perfected appeal, that 
decision became final.  Therefore, the date of the veteran's 
original claim can not be the basis of an earlier effective 
date.  Second, during the period between the RO's August 1986 
denial of the claim and the veteran's June 1995 request to 
reopen the matter, there is no evidence that may be construed 
as a claim or an informal claim to reopen, or evidence of 
entitlement.  38 C.F.R. §§ 3.151, 3.155, 3.157.  The 
veteran's June 1, 1995, claim to reopen is the earliest 
viable claim upon which to grant an effective date.  
Furthermore, the earliest medical evidence of record 
suggestive of a diagnosis of narcolepsy was dated in June 
1998.  In conclusion, the Board finds that, as a matter of 
law, there is no entitlement to an effective date earlier 
than June 1, 1995, for the veteran's service-connected 
narcolepsy.  See Sabonis v. Brown, 6 Vet. App. at 430 
(observing that in cases where the law and not the evidence 
is dispositive, a claim for entitlement to VA benefits should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law).

3.  Veterans Claims Assistance Act of 2000

As a final matter, the Board notes that, the Veterans Claims 
Assistance Act of 2000 has redefined the duty to assist the 
veteran regarding his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (current version 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  The Veterans Claims Assistance Act of 2000 revised 
section 5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a).  The new law also provides 
that VA shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim, and 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); see 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159, 3.326).  However, VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 45,620, 
45,631 (to be codified at 38 C.F.R. § 3.159(d)(2) ("VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.")).  

As it concerns the veteran's CUE claim, the Board notes that 
because CUE allegations must be determined on the basis of 
the evidence of record at the time of the decision produced 
by the alleged CUE, it stands to reason that there can be no 
additional information or evidence that would aid the 
appellant in substantiating his claim.  See Livesay v. 
Principi, 14 Vet. App. 324 (2001) (en banc) (holding the VCAA 
inapplicable, as a matter of law, to CUE allegations).
Thus, the VCAA is not applicable to the appellant's 
allegations of CUE in the 1986 RO decision.  

As for the veteran's claim for an earlier effective date, the 
Board observes that the veteran was provided adequate notice 
by virtue of the October 2001 SOC issued during the pendency 
of the appeal as to the evidence needed to substantiate the 
claim.  Moreover, he was specifically informed of the 
applicable regulations regarding the effective date of a 
compensation award.  The essential requirements of the VCAA 
have been met.


ORDER

There was no CUE in the August 5, 1986, RO decision and, 
therefore, the appeal is denied.

Entitlement to an effective date earlier than June 1, 1995 
for service-connected narcolepsy is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

